Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT

                                       No. 04-14-00858-CV

                         IN THE INTEREST OF D.M., et al., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01692
                          Honorable Peter A. Sakai, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
terminating appellant Tina Medellin’s parental rights to C.G., Jr., S.M., R.M., and J.R. is
REVERSED and judgment is RENDERED denying the State’s petition to terminate Tina
Medellin’s parental rights. In all other respects, the judgment of the trial court is AFFIRMED.

       SIGNED May 27, 2015.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice